The Court
(Duckett, J., absent,)
decided that no road in Virginia can be said to be a highway within the meaning of the act, unless it be a public road laid out according to law, and that no evidence but the record can be allowed to prove it to be such a public highway.
Verdict, guilty of the robbery, but not in a highway.
The CouRT sentenced him to be burnt in the hand and whipped with one hundred stripes. This sentence was passed under the Virginia Act of Assembly of 17th December, 1792, p. 190, § 34.